 AMERICAN BERYLLIUM COMPANY, INC.457or other rights and privileges,to all our employees who participated in the strikewhich began April 27, 1962, and who have not already been reinstated, dis-missing, if necessary,all persons hired on or after April 27, 1962.WE WILL make each such employee whole for any loss of pay suffered byhim as a result of our failure,if any, to reinstate him within 5 days after suchunconditional application.WE WILL NOT, by refusing to bargain in good faith,or in any like or relatedmanner,interferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization,to form, join,or assist the above-named union,or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.ALMEIDA Bus LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building, 24 School Street,Boston, Massachusetts,02108,Telephone No. Lafayette 3-8100,if they have any questions concerning this noticeor compliance with its provisions.American Beryllium Company,Inc.andInternational Associa-tion of Machinists,AFL-CIO,and Local Lodge 1767, Peti-tioner.Case No. 12-RC-1289.May 3, 1963SUPPLEMENTAL DECISION AND ORDER CLARIFYINGCERTIFICATION OF REPRESENTATIVESOn November 9, 1961, the Regional Director for the TwelfthRegion issued a certification of representatives in the above-entitledproceeding, certifying the International AssociationofMachinists,AFL-CIO, as the bargaining representative for the following unit ofthe Employer's employees :All production and maintenance employees including plantclericals and inspectors at the Employer's Sarasota, Florida,plant; and excluding all office and office clerical,professionalemployees, technical employees, guards, andsupervisors as de-fined in the Act.On October 29, 1962, the Petitioner filed a motion for aDecisionand Order Clarifying Certification, alleging that the Employer'stimekeepers properly belong in the unit as plant clericals, and thatthe Employer refuses to recognize that these timekeepers belong inthe unit or to bargain with the Petitioner on matters affecting theirstatus.On November 6, 1962, the Employer filed its response to thePetitioner's motion for clarification of the certification alleging thatthe timekeepers are not plant clerical employees and are not appro-priately part of the bargaining unit.142 NLRB No. 54. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 6, 1962, the Board directed that a hearing be heldto detennine, in effect, whether those persons occupying the status of"timekeepers" were properly within or without the unit describedabove.A hearing was held before Obedlah R. Miller, hearing officer,on January 3, 1963. The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this proceeding to a three-member panel [Members Rodgers,Fanning, and Brown].Upon the entire record in the case, the Board finds :The record shows that the Employer operates a beryllium fabri-cating plant at Sarasota, Florida, and that in carrying on its opera-tions, the Employer employs three employees classified as timekeepers.'The dispute between the parties underlying the instant motion forclarification arises over the unit placement of these timekeepers.Essentially, the Union contends that because of the location of thetime office and the duties performed by the timekeepers, they areplant clerical employees properly included within the unit.TheEmployer, on the other hand, contends that they are office clericalemployees, that their work is primarily cost accounting, and thattheir location near the production facilities is merely for the con-venience of the Employer and the employees themselves.Alterna-tively, the Employer contends that these employees have access toconfidential cost and price information and, accordingly, should beexcluded from the unit as confidential employees.The record shows that the employees involved herein work in thetime office which is located directly behind the administrative offices,but is separated from these offices by a concrete wall.The time office,which is constructed of wood and glass partitions, is immediatelyadjacent to the grinding room and looks out on production line facili-ties located approximately 12 feet away.Although the time officeis directly behind the main office, there is no connecting door betweenthe two offices, and to go from one to the other it is necessary to passalong the edge of the production area.3As to the timekeepers' functions, the record shows that at thebeginning of each shift they remove the timecards of the productionemployees and take the cards to the time office where the cards aremaintained until the end of the shift when the cards are returned tothe timerack at the timeclock.After the shift starts, and an employee3In accordance with our findings herein, we deny the Employer's motion todismissthis proceeding.SeePhillips Petroleum Company,129 NLRB 813, 814, footnote 32At the hearing, the parties stipulated that timekeeper Iiildahl is a supervisor andshould be excluded from the unit3The plant is built in the shape of a T with the top of the T occupied entirely by theadministrative offices, while the bottom of the T is occupied by production facilities andrelated areas such as the res'troom used by production employees. AMERICAN BERYLLIUM COMPANY, INC.459had been assigned a particular job, the employee reports to the timeoffice window and gives the timekeeper the job and operation numbers.Upon completion of the job, the employee again reports to the timeoffice window and gives the timekeeper the time consumed on theparticular assignment.The timekeepers record all of this informa-tion on the employee's timecard and a job cost card, which is alsomaintained in the time office.The timekeepers also compile employeeworking time for the payroll office, maintain scrap lists, process cus-tomer purchase orders, and prepare supply purchase orders and routineproduction schedules.One of the timekeepers testified that in performing the above func-tions he maintains contact with the production employees approxi-mately 15 percent of his time and spends an additional 11/2 hours eachday in the production area checking with production employees asto their assigned jobs. In addition, the timekeepers make occasionaltrips to the garage and another plant building about 300 feet fromthe main plant to accumulate production information from the em-ployees in these buildings.The record also shows that, although timekeepers are in no waysubject to the production supervisory hierarchy but report directlyto administrative officials, they work the same hours as the productionemployees, punch a timeclock, receive the same fringe benefits, use thesamelocker and restroom facilities, are hourly paid, and appear on thesamepayroll as the production employees.'In addition to the above facts, the record shows that the Iwo time-keepers were employed on September 24, 1961, which was the lastday of the payroll period for eligibility in the election held on No-vember 1, 1961, and that Spencer, one of the timekeepers, voted inthe election without challenge or objection.Teeter, the other time-keeper, was called into military service shortly before the election anddid not vote.In such circumstances, and particularly in view of the work per-formed by the timekeepers and their relationship to, and close com-munity of interest with, the production employees and the produc-tion processes, we find these employees to be plant clerical employeeswho belong in the unit heretofore found appropriate.5[The Board clarified the certification heretofore issued by specifi-cally including timekeepers.]*The office employees receive many of the samefringe benefits,but work only on theday shift,start and finish workat different hours, have separaterestroom facilities, andare paid ona salary basis6Weyerhauser Company,132 NLRB 84, 85; andWm.R.WhittakerCo., Ltd,117 NLRB339, 344.We also find no merit inthe Employer's contention that these employees areconfidential employeesThey donot assist or act in a confidentialcapacity topersonswho formulate,determine,or effectuate managementpolicies in the field of labor relations.SeeLord Baltimore Press,Incorporated,128 NLIIB 334, footnote 7.